

115 HR 2569 IH: Transparency in All Health Care Pricing Act of 2017
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2569IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Perlmutter (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote transparency in health care pricing, and for other purposes. 
1.Short titleThis Act may be cited as the Transparency in All Health Care Pricing Act of 2017. 2.Transparency in All Health Care Pricing (a)In generalAny and all individuals or business entities, including hospitals, physicians, nurses, pharmacies, pharmaceutical manufacturers, dentists, and the insurance entities described in subsection (d), and any other health care related providers or issuers that offer or furnish health care related items, products, services, or procedures (as defined by the Secretary of Health and Human Services) for sale to the public shall publicly disclose, on a continuous basis, all prices for such items, products, services, or procedures in accordance with this section.
(b)Manner of disclosureThe disclosure required under subsection (a) shall— (1)be made in an open and conspicuous manner;
(2)be made available at the point of purchase, in print, and on the Internet; and (3)include all wholesale, retail, subsidized, discounted, or other such prices the individuals or business entities described in such subsection accept as payment in full for items, products, services, or procedures such individuals or business entities furnish to individual consumers.
(c)PenaltiesThe Secretary of Health and Human Services may investigate any and all individuals or business entities that fail to comply with the requirements of this section and may impose on such individuals or business entities civil fines, or other civil penalties, as determined appropriate by the Secretary. (d)Insurance Entity DescribedFor purposes of this section, an insurance entity includes a health insurance issuer with respect to the offering of health insurance coverage, including in the individual market and small and large group market (as such terms are defined in section 2791 of the Public Health Service Act), a plan sponsor with respect to the offering of a group health plan (as defined in such section 2791), and entities responsible for the administration of governmental health plans (including the Centers for Medicare & Medicaid Services with respect to the Medicare program under title XVIII of the Social Security Act, State agencies responsible for administration of State plans under the Medicaid program under title XIX of such Act, or State child assistance plans under the State Children’s Health Insurance Program under title XXI of such Act, and the Office of Personnel Management with respect to the Federal Employees Health Benefits Program under chapter 89 of title 5, United States Code). 
